PER CURIAM.
Motion for an appeal from conviction of selling whiskey in local option territory with a penalty of sixty days confinement in jail and a fine of $100.
The contention that the special judge was not authorized to conduct the trial because the circuit court clerk had not certified the disqualification of the regular judge to the Chief Justice of this court is not sustained 'by the record. We have the certification by the regular judge, attested by the circuit clerk, that the judge had disqualified himself in this and three other cases of the Commonwealth v. Harlan Brown, one case against Clyde Thomas and another against Edgar Rexroat.
No error appearing in the course of the trial, the motion for an appeal is overruled, and the judgment stands affirmed.